Name: Commission Regulation (EC) No 261/98 of 30 January 1998 amending Regulation (EC) No 1066/95 laying down detailed rules for the application of Council Regulation (EEC) No 2075/92 as regards the raw tobacco quota system for the 1995, 1996 and 1997 harvests
 Type: Regulation
 Subject Matter: agri-foodstuffs;  consumption;  plant product;  production;  agricultural policy
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 25/4931. 1. 98 COMMISSION REGULATION (EC) No 261/98 of 30 January 1998 amending Regulation (EC) No 1066/95 laying down detailed rules for the application of Council Regulation (EEC) No 2075/92 as regards the raw tobacco quota system for the 1995, 1996 and 1997 harvests THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organisation of the market in raw tobacco (1), as last amended by Regulation (EC) No 2595/97 (2), and in particular Article 11 thereof, Whereas Regulation (EC) No 2595/97 extends to the 1998 harvest the system in force since the 1993 harvest; whereas Commission Regulation (EC) No 1066/95 (3), as last amended by Regulation (EC) No 987/97 (4), should therefore be amended to make it applicable to the 1998 harvest; Whereas, as a result of the date of adoption of the exten- sion of the above system to the 1998 harvest, the Member States are unable to respect the deadlines set by Regula- tion (EC) No 1066/95; whereas those deadlines should therefore be amended for the 1998 harvest; Whereas the measures concerned should apply at the earliest opportunity; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1066/95 is hereby amended as follows: 1. the title is replaced by the following: Commission Regulation (EC) No 1066/95 of 12 May 1995 laying down detailed rules for the application of Council Regulation (EEC) No 2075/92 as regards the raw tobacco quota system for the 1995, 1996, 1997 and 1998 harvests; 2. the following text is added to the fourth paragraph of Article 3: For the 1998 harvest, Member States are authorised to extend the deadline referred to in the second para- graph above to 28 February.; 3. the following text is added to the second subparagraph of Article 11(3): For the 1998 harvest, Member States are authorised to extend the deadline referred to in the first subpara- graph above to 31 May.; 4. Article 17 is replaced by the following: Article 17 For the 1995, 1996, 1997 and 1998 harvests, Member States may, for the purpose of applying Article 11(3), bring together on a joint basis existing recognised professional organisations until such time as the inter- branch organisations recognised pursuant to Regula- tion (EEC) No 2077/92 have been set up. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 215, 30. 7. 1992, p. 70. (2) OJ L 351, 23. 12. 1997, p. 11. (3) OJ L 108, 13. 5. 1995, p. 5. (4) OJ L 141, 31. 5. 1997, p. 67.